      Case 4:21-cv-00536-BSM-JTK Document 8 Filed 07/29/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

JAMES WRIGHT                                                             PLAINTIFF
ADC #142769

v.                         CASE NO. 4:21-CV-00536-BSM

TRENT SMITH, et al.                                                   DEFENDANTS

                                       ORDER

      After carefully reviewing the record and United States Magistrate Judge Jerome T.

Kearney’s proposed findings and recommendations (RD) [Doc. No. 6], the RD is adopted.

Defendants Mary Lloyd and W. Washington are dismissed for failure to state a claim upon

which relief may be granted.

      IT IS SO ORDERED this 29th day of July, 2021.




                                                UNITED STATES DISTRICT JUDGE
